Citation Nr: 0304357	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  01-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of fractured left ileum with left hip 
pain.  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of left ankle sprain.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of head injury with headaches and 
tinnitus.  

4.  Entitlement to a disability rating greater than 10 
percent for appendectomy scar. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Residuals of fractured left ileum include subjective 
complaints of left hip pain and stiffness that interferes 
with ambulation and standing, and objective evidence of some 
reduced strength and limitation of left hip motion to some 
degree on all maneuvers, primarily due to pain.  There is no 
evidence of abnormal appearance, heat, redness, swelling, 
effusion, drainage, abnormal movement, or weakness, and no 
evidence of fatigue, incoordination, or lack of endurance 
during the examination.  X-rays of the left hip are normal.

3.  Residuals of left ankle sprain include subjective 
complaints of pain and stiffness that interferes with his 
ability to walk and stand, and objective evidence of 
significant limitation of left ankle motion substantially 
attributable to pain.  There is no evidence of abnormal joint 
appearance, heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness, and no evidence 
of fatigue, incoordination, or lack of endurance on 
examination.  X-rays of the left ankle are normal.    

4.  The evidence shows only headaches and tinnitus as 
residuals of head injury.  

5.  The appendectomy scar is well healed, with no evidence of 
tenderness, ulceration or skin breakdown, limitation of 
function, underlying soft tissue loss, or other abnormality.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of fractured left ileum with left hip 
pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5255 (2002).  

2.  The criteria for a disability rating greater than 10 
percent for residuals of left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 
(2002).  

3.  The criteria for a disability rating greater than 10 
percent for residuals of head injury with headaches and 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 
8045 (2002).    

4.  The criteria for a disability rating greater than 10 
percent for appendectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7805 (2002); 67 Fed. Reg. 49,590 (July 31, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 2000 rating decision and May 
2001 statement of the case, the RO provided the veteran and 
his representative with the applicable law and regulations 
and gave notice generally as to the evidence needed to 
substantiate his claim.  The May 2001 statement of the case 
also listed all evidence considered in the claim.  In 
addition, in a November 2002 letter, the Board explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or secure evidence needed for the appeal, again 
specified the evidence needed to substantiate the claims for 
increased ratings, and asked the veteran to submit or 
authorize the release of additional evidence relevant to his 
claims.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO secured VA 
outpatient treatment records and relevant medical 
examinations.  The veteran has not submitted or identified 
any private medical evidence or other evidence needed for the 
appeal.  In fact, in correspondence dated in November 2002 
and January 2003, he related that there was no additional 
evidence.  The Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

In a February 1982 rating decision, the RO established 
service connection for appendectomy scar and residuals of 
head injury with headaches and tinnitus, evaluating each 
disability as 10 percent disabling.  It also granted service 
connection for fractured left ileum with left hip pain and 
left ankle sprain, rating each disability as noncompensable 
(zero percent disabling).  It continued these evaluations in 
rating actions dated in February 1994 and October 1995.  In 
its January 1999 rating decision, it increased the left hip 
disability to 20 percent and the left ankle disability to 10 
percent.  

The veteran submitted a claim for increased ratings for all 
of his service-connected disabilities in June 2000.  The RO 
obtained VA treatment records in connection with the claim.  
Notes from the December 1999 annual physical examination 
reflected complaints including left hip and ankle pain.  
Examination revealed full range of motion with 5/5 muscle 
strength.  The veteran complained of left hip pain with deep 
palpation.  Neurologic and skin examination was unremarkable.  
The veteran returned for regular examination in April 2000.  
He continued to have left hip and ankle pain.  Physical 
examination was unchanged.  The veteran presented in May 2000 
with pain in the left hip and back and down the leg.  The hip 
had full range of motion on examination.  The veteran visited 
another VA location later that day, requesting a waist belt 
and a cane and alleging no pain relief with Tylenol and 
capsaicin cream.  On examination, straight leg raising was 
positive on the left at about 10 degrees with pain radiating 
from the left hip to the ankle.  Strength was 3/5 and equal 
bilaterally.     

The veteran underwent a VA orthopedic examination in November 
2000.  He described a long history of left hip pain, left 
ankle pain, and headaches following a motorcycle accident.  
He currently had constant symptoms of pain, stiffness, 
weakness, swelling, inflammation, instability, locking, 
fatigue, and lack of endurance.  He had daily flare-ups 
caused by moving, standing, walking, and sitting.  Resting 
and lying down alleviated the flare-ups.  The veteran worked 
as a truck driver, and the symptoms affected his occupation 
and daily activities.  He used hot packs and went to the pain 
clinic.  Examination revealed a right lateral quadrant 
abdominal scar from appendectomy.  It was well healed, soft, 
and blended with the color of the skin.  There was no 
tenderness, adherence, elevation, depression, underlying 
tissue loss, disfigurement, limitation of function, 
breakdown, inflammation, of keloid formation.  

Musculoskeletal examination revealed no signs of abnormal 
weight bearing.  The veteran had limited ability to walk and 
stand.  He ambulated with a cane due to pain and stiffness in 
the left hip and left ankle.  He was unable to stand in one 
position for more than 10 minutes.  Gait was normal with the 
cane.  The hip joint had normal appearance with no heat, 
redness, swelling, effusion, drainage, abnormal movement, or 
weakness.  Left hip range of motion was as follows: flexion 
to 90 degrees with pain at 80 degrees and throughout; 
extension to 20 degrees with pain at 10 degrees and 
throughout; adduction to 10 degrees with pain at 5 degrees 
and throughout; abduction to 20 degrees with pain at 15 
degrees and throughout; external rotation to 40 degrees with 
pain at 30 degrees and throughout; and internal rotation to 
20 degrees with pain at 20 degrees.  There was no fatigue, 
incoordination, or lack of endurance on testing.  The left 
ankle joint had normal appearance with no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  The left ankle had dorsiflexion to 15 degrees 
with pain at 10 degrees and plantar flexion to 25 degrees 
with pain at 20 degrees.  There was no fatigue, 
incoordination, or lack of endurance on examination.  
Neurological examination was completely normal.  X-rays of 
the left ankle and left hip showed no abnormality.  

The diagnosis was status post appendectomy with residual well 
healed scar; status post head injury with residual recurrent 
headaches; status post left hip injury with fractured left 
ileum with residual limitation of motion and pain; and status 
post left ankle injury with sprain and limitation of motion 
and pain.  The examiner commented that the effects of these 
disabilities was that the veteran would not be able to 
perform his usual occupation as a truck driver since he would 
not be able to sit in one position for more than two hours 
and would not be able to do heavy lifting and carrying.  He 
could take care of himself and perform light housework, but 
would not be able to engage in more strenuous activities.    

Also in November 2000, the veteran was afforded a VA 
audiology examination.  He related being in an accident with 
head injury with the subsequent onset of occasional, moderate 
tinnitus in the left ear.  The tinnitus was exacerbated by 
high-pitched and loud voices.  The assessment included 
occasional tinnitus of moderate severity in the left ear.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Orthopedic Disabilities

Evaluation of disabilities of the bones and joints frequently 
consider limitation of motion of the affected part.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

a.  Residuals of Fractured Left Ileum with Left Hip Pain

The left hip disability is rated as 20 percent disabling by 
analogy to Diagnostic Code (Code) 5255, impairment of the 
femur.  38 C.F.R. § 4.71a.  The Board notes that there are 
other diagnostic codes for evaluation of hip disability that 
provide for ratings of greater than 20 percent.  However, the 
evidence does not reflect ankylosis of the hip (Code 5250) of 
flail joint of the hip (Code 5254).  The record does 
demonstrate limited flexion of the thigh, which is evaluated 
under Code 5252.  However, the limited motion does not 
approach the requirement for a 30 percent rating, i.e., 
flexion limited to 20 degrees.  Accordingly, the Board finds 
no reason for evaluating the disability under a diagnostic 
code other than Code 5255.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).
 
Under Code 5255, a 20 percent rating is assigned for malunion 
of the femur with moderate knee or hip disability.  A 30 
percent rating requires malunion of the femur with marked 
knee or hip disability.  

In this case, the veteran describes left hip pain and 
stiffness with an associated inability to walk or stand for 
prolonged periods, as well as multiple other related 
complaints.  VA treatment records reflect complaints of left 
hip pain and some reduction of strength found in May 2000.  
There was full range of motion of left hip.  The report of 
the November 2000 VA examination shows limited hip motion to 
some degree on all maneuvers, primarily due to pain.  See 
38 C.F.R. § 4.71, Plate II (normal range of motion of the 
hip).  However, the balance of the physical examination is 
essentially normal, with no evidence of abnormal appearance, 
heat, redness, swelling, effusion, drainage, abnormal 
movement, or weakness, and no evidence of fatigue, 
incoordination, or lack of endurance during the examination.  
In addition, X-rays of the left hip are normal.  Therefore, 
despite the veteran's complaints of pain on motion, the Board 
finds no physical evidence of underlying pathology to support 
those complaints.  38 C.F.R. § 4.40; Johnston, 10 Vet. 
App. at 85.  In the absence of objective evidence of 
significant hip symptomatology, the Board cannot conclude 
that the overall disability picture more nearly approximates 
marked hip disability to warrant a higher rating under Code 
5255.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 20 percent for residuals of fractured 
left ileum with left hip pain.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment due to the left hip 
disability.  The Board acknowledges that the November 2000 VA 
examiner commented that veteran's disabilities would affect 
his ability to work as a truck driver.  However, the rating 
schedule is designed to compensate a veteran for the impact 
of disability on the ability to work based on the average 
impairment of earning capacity caused by specific 
disabilities.  38 C.F.R. § 4.1.  The record does not show 
that the veteran is unemployed, unemployable, or is otherwise 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.   

b.  Residuals of Left Ankle Sprain

Left ankle disability is rated as 10 percent disabling under 
Code 5271, limited motion of the ankle.  38 C.F.R. § 4.71a.  
Other diagnostic codes for ankle disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.71a, Code 5270 (ankylosis of 
the ankle), Code 5272 (ankylosis of the subastragalar or 
tarsal joint), Code 5273 (malunion of the os calcis or 
astragalus), and Code 5274 (astagalectomy).  See Butts, 
supra.  Therefore, the Board will continue to evaluate the 
disability under Code 5271.    

Under Code 5271, a 10 percent rating is assigned for moderate 
limitation of motion.  A maximum 20 percent rating is in 
order for marked limitation of motion.

In this case, the veteran alleges experiencing left ankle 
pain and stiffness that interfered with his ability to walk 
and stand, as well as multiple additional ankle complaints.  
VA treatment records show complaints of left ankle pain 
without objective finding of abnormality.  The November 2000 
VA examination shows left ankle motion significant 
limitation, substantially attributable to pain.  See 
38 C.F.R. § 4.71, Plate II (normal range of motion of the 
ankle).  Again, however, the balance of physical examination 
was normal, with no evidence of abnormal appearance of the 
joint, heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness, and no evidence of 
fatigue, incoordination, or lack of endurance on examination.  
X-rays of the left ankle are normal.  Therefore, the Board 
again finds no physical evidence of underlying pathology to 
support the complaints of pain on motion.  38 C.F.R. § 4.40; 
Johnston, 10 Vet. App. at 85.  Absent objective evidence of 
significant ankle symptomatology, the Board cannot conclude 
that the overall disability picture more nearly approximates 
marked limitation of motion required to establish a higher 
rating under Code 5271.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for residuals of 
left ankle sprain.  38 C.F.R. § 4.3.   

As with the left hip, the Board finds no reason to refer the 
rating for the left ankle disability to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Again, the 
November 2000 VA examiner commented that the service-
connected disabilities would affect the veteran's ability to 
work as a truck driver.  However, the record does not show 
that the veteran is unemployed, unemployable, or is otherwise 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.
 
2.  Residuals of Head Injury with Headaches and Tinnitus

Residuals of head injury with headaches and tinnitus is 
evaluated as 10 percent disabling under Code 8045, brain 
disease due to trauma.  38 C.F.R. § 4.124a.  Code 8045 
specifies that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated as 10 percent disabling and no more 
under Code 9304.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

In this case, the evidence shows head injury residuals of 
headaches and tinnitus only, which have been previously 
recognized as secondary to the head trauma.  The Board notes 
that both headaches and tinnitus have specific diagnostic 
codes for evaluation of the disability, at 38 C.F.R. § 
4.124a, Code 8100 and 38 C.F.R. § 4.87, Code 6260, 
respectively.  However, Code 8045 specifically provides for 
no more than a 10 percent rating for such subjective 
complaints and prohibits combining that 10 percent rating 
with any other rating for a disability due to brain trauma.  
Therefore, separate ratings for headaches and tinnitus are 
not assignable in this case.  Moreover, the evidence does not 
reflect, and the veteran does not allege, any neurologic 
disability or multi-infarct dementia required for a higher 
rating under Code 8045.  Accordingly, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for residuals of head injury 
with headaches and tinnitus.  38 C.F.R. § 4.3.   

3.  Appendectomy Scar

The veteran's appendectomy scar is rated as 10 percent 
disabling.  During the pendency of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

In a November 2002 letter, the Board advised the veteran that 
the rating criteria for scars had changed, provided a copy of 
the amended regulations, and afforded an opportunity for the 
submission of additional evidence or argument.  In 
correspondence dated in January 2003, the veteran stated that 
he had no additional evidence or argument to present.  
Accordingly, the Board may proceed to consider the amended 
regulations without prejudice to the veteran.  Bernard, 4 
Vet. App. at 392-94.    

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  38 C.F.R. § 4.118 (2002). 

Under the amended rating criteria, a 10 percent rating is 
assigned for a scar on other than the head, face, or neck, 
that are deep (associated with underlying soft tissue damage) 
or that cause limited motion with area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is award if 
the area or areas exceeds 12 square inches (77 sq. cm.).  
Code 7801 (to be codified at 38 C.F.R. pt. 4).  If a scar on 
other than the head face or neck is superficial (not 
associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Code 7802 (to be codified at 38 C.F.R. pt. 4).  
A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Code 7803 (to be codified at 38 
C.F.R. pt. 4).  Similarly, a scar that is superficial and 
painful on examination may be assigned a maximum 10 percent 
rating.  Code 7804 (to be codified at 38 C.F.R. pt. 4).  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Code 7805 (to be codified at 
38 C.F.R. pt. 4).

Considering the evidence of record, the Board finds no basis 
for an increased rating for appendectomy scar under either 
version of the rating criteria.  The report of the November 
2000 VA examination fails to demonstrate evidence of 
underlying soft tissue damage, associated limitation or 
motion, skin breakdown, tenderness, or other abnormality.  
Thus, there is no evidence to support a rating greater than 
the existing evaluation.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for appendectomy 
scar.  38 C.F.R. § 4.3.    


ORDER

A disability rating greater than 20 percent for residuals of 
fractured left ileum with left hip pain is denied.  

A disability rating greater than 10 percent for residuals of 
left ankle sprain is denied.  

A disability rating greater than 10 percent for residuals of 
head injury with headaches and tinnitus is denied.  

A disability rating greater than 10 percent for appendectomy 
scar is denied. 




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

